Case 1:21-cv-20862-BB Document 84 Entered on FLSD Docket 08/02/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                         Case No. 21-cv-20862-BLOOM/Otazo-Reyes

 MILLENNIUM FUNDING, INC.,
 a Nevada corporation, HUNTER
 KILLER PRODUCTIONS, INC.,
 a Nevada corporation, and VOLTAGE
 HOLDINGS, LLC, a Nevada corporation,

        Plaintiffs,

 v.

 1701 MANAGEMENT LLC, a Puerto
 Rico limited liability company,
 CHARLES MUSZYNSKI, individually,
 and DOES 1-100,

       Defendants.
 ____________________________________/

                        ORDER ON SUBSTITUTION OF COUNSEL

        THIS CAUSE is before the Court upon Plaintiffs’ Substitution of Counsel, ECF No. [80]

 (“Notice”), filed on July 29, 2021. The Notice seeks to substitute Joel B. Rothman and Craig A.

 Wirth of SRIPLAW as counsel of record for Plaintiffs in this matter, and to permit Joycelyn S.

 Brown of IPS Legal Group, P.A. to withdraw as Plaintiffs’ counsel. The Court has carefully

 reviewed the Motion and is otherwise fully advised.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. The Notice, ECF No. [80], is APPROVED.

            2. Joycelyn S. Brown of IPS Legal Group, P.A. shall be substituted by Joel B.

               Rothman and Craig A. Wirth of SRIPLAW as counsel of record for Plaintiffs.

            3. Joycelyn S. Brown of IPS Legal Group, P.A. is TERMINATED and shall no

               longer serve as counsel of record for Plaintiffs.
Case 1:21-cv-20862-BB Document 84 Entered on FLSD Docket 08/02/2021 Page 2 of 2

                                                       Case No. 21-cv-20862-BLOOM/Otazo-Reyes


              4. Joel B. Rothman and Craig A. Wirth of SRIPLAW shall now receive service of all

                 pleadings, notices, and other papers in this matter.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 29, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                   2
